—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered March 10, 1998, convicting him of manslaughter in the first degree, assault in the second *645degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly disallowed one of his peremptory challenges during jury selection as being discriminatory (see, Batson v Kentucky, 476 US 79). The defense counsel did not meet his burden of proffering a facially race-neutral reason for his peremptory challenge, since he failed to articulate a basis for excluding the prospective iuror (see, People v Payne, 88 NY2d 172; People v Allen, 86 NY2d 101).
The defendant’s contention that the Supreme Court’s justification charge was improper is unpreserved for appellate review, since he failed to object to the charge (see, CPL 470.05 [2]; People v Gurganious, 214 AD2d 681). In any event, the charge was given after consultation with, and with the consent of, the defense counsel. Furthermore, when viewed in its entirety, the charge adequately conveyed the appropriate standard to the jury (see, People v Wesley, 76 NY2d 555; People v Joseph, 253 AD2d 529).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. O’Brien, J. P., Luciano, Schmidt and Adams, JJ., concur.